department of the treasury internal_revenue_service washington d c oq sin no third party contacts employer_identification_number dear sir or madam ina letter dated date we notified you that we were reconsidering the issue of whether rental payments for the lease of space on your antenna tower and transmission facility constitute unrelated_business_income under sec_511 through of the intemal revenue code this issue was addressed in a ruling that was part of a letter issued to you on date and published in deleted form under the provisions of sec_6110 as plr after reconsideration we conclude that our initial tuling is in error accordingly ruling of our date letter plr is modified as follows the information you submitted indicates that you have constructed and maintain an antenna tower on your property designed to hold broadcast antennae dishes and other similar types of radio frequency transmission receipt equipment the tower is permanently affixed to the real_estate upon which it is located and cannot be severed the tower is registered with the fcc the tower has capacity to house additional antennae for radio si gnal transmission beyond that necessary for your own use on date you entered into an agreement for the long-term_lease of space on your antenna tower and a right of way on the tower premises for the installation operation and maintenance of the lessee’s equipment the lease specifically includes space on the tower for the installation of the lessee’s equipment as well as space in a separate broadcast station building for the installation operation and maintenance of the lessee’s equipment the lessee is in the business of offering paging services to customers the lease is for five years with the lessee having options to renew the lease for up to four additional terms the rent is for a monthly fee adjusted for inflation the lease specifies that the set rental amount may be adjusted if the size weight and wind loading of the tower-mounted e appurtenances or the number of those appurtenances increase or decrease or if the equipment installed in the broadcast building is increased or decreased the tower lease agreement contains the usual provisions of a real_estate lease including the obligation to utilize the space without interference with other tenants on the tower to comply with all applicable terms of its licenses in the operation of its equipment installed on the tower and to indemnify and insure the lessor against any claim arising out of the use of the tower the rental amount is not allocated separately to tower space or space in the building but covers both sites in our date letter we ruled that income from the lease of space on your antenna tower was rental income from the lease of real_property and not taxable under sec_312 of the code because the transmission tower was permanently affixed to the real_estate upon which the tower was located this is incorrect the income_tax regulations under sec_48 sec_1_48-1 define tangible_personal_property tangible_personal_property does not include land improvements and inherently permanent structures specific examples of property which is not tangible_personal_property include docks bridges and fences a broadcasting tower seems to fit within this definition for depreciation purposes however sec_1_48-1 of the regulations specifically states that broadcasting towers are considered other tangible_property sec_1_1245-3 of the regulations provides that property described in sec_1245 includes other tangible_property used as an integral part of furnishing communication services a broadcasting tower is accordingly property described in sec_1245 sec_512 of the code provides that all rents_from_real_property are excluded from the definition of unrelated_business_taxable_income sec_512 provides further however that property described in sec_1245 is personal_property for purposes of the unrelated_business_income_tax broadcasting towers are considered personal_property accordingly we rule that receipts attributable solely to the rental of the broadcasting tower are not rent from real_property under sec_512 of the code thus such amounts constitute unrelated_business_taxable_income under sec_512 and are subject_to tax under sec_511 in this regard ruling of our date letter plr is modified the other rulings contained in this letter are affirmed the commissioner tax_exempt_and_government_entities_division has exercised her discretionary authority under sec_7805 of the code to grant relief from the retroactive effect of this modification this modification is effective from the date of this letter we are informing the area manager - great lakes of this ruling because the ruling could help resolve future tax questions about your income_tax status you should keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely re steven t miller director exempt_organizations
